Title: To James Madison from William Willis, 21 June 1804 (Abstract)
From: Willis, William
To: Madison, James


21 June 1804, Boston. “Since I had the honor of writing you yesterday I have seen the first account sent you with an order on it in the hands of Mr Willm Sterling formerly a Clerk in my house at Barcelona. It is extremely mortifying to me, to see an account of moneys, advanc’d some years ago, on accot. of the United States; with an order on it pass through so many hands—I trust that the explanations that accompanied mine of yesterday with the accounts. The affadavit is the only Voucher that could be procured. As most of the charges which were added monthly; were made out of small Items which it would be as impossable to Obtain Vouchers for as it would be for a Cook to obtain Vouchers for every ingredient he buys at Markett. My accounts are triffling being less than 400 dollars, in establishing and supporting an expensive consulate for above five years: If this is not frugality I know not the art of adopting it, and had not my situation with respect to property been alterd, I would have made the United States a present of this triffling Sum, after spending years of time and thousands of dollars in its service, I hope Sir, I shall have the pleasure of having, the accounts with the affadavits prove sattisfactory, and that the Account with the order on it, in favor of Mr Montagut, will be paid when presented.”
